    Case 3:19-cv-01973-C Document 67 Filed 08/10/20                           Page 1 of 1 PageID 4430



                               IN THE LINITF,D STATES DISTRICT COURT
                               FOR 1'IIE NOR'II.IERN DISTRIC'| OF TEXAS
                                           DAI,LAS I)IVISION

CCU TECHNOLOGY, LLC,                                        )
A   Texas Limited   Liability Company,                      )
                                                            )
                             Plaintill,                     )
                                                            )
                                                            )
                                                            )
CU DIRECT CORPORATION                                       )
A Nevado Corporalion,                                       )
                                                            )
                             Defendant.                     )   Civil Action No.     3: 19-CV- 1 973-C


                                                        ORDER

         Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising that PlaintifPs Amended               Motion for Preliminary

Injunction should be denied.r

         The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, conclusions, and Recommendation

are   ADOPTED       as the   findings and conclusions of the Court. For the reasons stated therein, the

Court hereby ORDERS that Plaintiffs Amended Motion for Preliminary Injunction be

DENIED.
                                          /
         so oRDERED this /0                   day   of August,2020.




                                                                            llo.2o'n
                                                                                             1
                                                         SA          C        GS
                                                                OR       I'IED STA         IS'I   RICT.lUI)Gll

         I Plaintiff, who is represented by counsel, has failed to file obj ecti to the Magistrate Judge's
F'indings. Conclusions, and Recommetrdation and the tilne to do so has now expired.
